Citation Nr: 1024233	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1946 to 
March 1948; he died in June 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty from May 1946 to March 
1948; he died in June 2007.  The appellant, his widow, has 
filed a claim for service-connected death benefits.  She 
asserts that service connection is warranted for the cause of 
the Veteran's death, in part, because the Veteran's service-
connected Cushing's disease contributed to his death.  
Specifically, the appellant contends that the side effects of 
the medication reduced his immunity and affected his 
circulatory system which contributed to the arteriosclerotic 
heart disease that lead to his death.  See June 2008 notice 
of disagreement.  

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2009).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  This issue will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of a 
Veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a).

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for service connection for 
cause of death (DIC), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. 

The Board notes that the VCAA notice provided the appellant 
in September 2007 did not include a statement of the 
Veteran's service-connected conditions or an explanation of 
the evidence required to substantiate a DIC claim based on 
conditions service connected and not yet service connected.  
As such, the Board finds that a remand is required so that 
the appellant can be provided with a VCAA notice letter that 
fully complies with the Court's holding in Hupp.

Additionally, the Board recognizes a duty to provide a VA 
examination or opinion when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
instance, the Board notes that the Veteran is currently 
service connected for Cushing 's disease, arthritis of the 
lumbar spine, right shoulder, and right wrist, and 
osteoporosis.  As noted above, the appellant contends that 
the Veteran's Cushing 's disease led to his arteriosclerotic 
heart disease, which caused his death.  In particular the 
appellant contends that the treatment for the Veteran's 
Cushing's disease, including daily steroid medications,  
contributed to the Veteran's heart disease and eventually, 
therefore, his death.  Because the foregoing McLendon 
criteria has been met, the Board finds that a VA opinion 
should be obtained to determine whether the Veteran's 
service-connected Cushing's disease, or any associated 
treatment, gave rise to the immediate cause of death 
(arteriosclerotic cardiovascular disease), or did it 
otherwise contribute to the Veteran's death?

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on 
both service-connected disorders and 
conditions not yet service-connected.

2.	Following the issuance of the above 
notice, refer the case to an 
appropriate specialist for a VA medical 
opinion.  The reviewing physician must 
be provided with the entire claims 
folder, including a copy of this 
REMAND.  The opinion should indicate 
that such a review was completed.  
After reviewing the record, the 
reviewing VA physician is requested to 
provide an opinion as to the following 
questions:

a.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's service-connected 
Cushing's disease, or any 
associated treatment, gave rise to 
the immediate cause of the 
veteran's death (arteriosclerotic 
cardiovascular disease), or did it 
otherwise contribute to the 
Veteran's death?

b.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's arteriosclerotic heart 
disease was caused and/or 
chronically worsened by any 
service-connected disability?

The physician should also opine as to 
(1) whether any of the Veteran's 
service-connected disabilities 
contributed substantially or materially 
to death, or aided or lent assistance 
to the production of death; (2) whether 
any service-connected disability 
resulted in debilitating effects and 
general impairment of health to the 
extent that it rendered the Veteran 
less capable of resisting the effects 
of any disease or injury primarily 
causing death; and/or (3) whether any 
service-connected disability was of 
such severity as to have a material 
influence in accelerating death.

A detailed rationale, including 
pertinent findings from the record, 
should be provided for all opinions.  

3.	The case should be reviewed on the 
basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


